Citation Nr: 0532310	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by perirenal hematoma.

2.  Entitlement to service connection for chronic disability 
resulting from polyarteritis nodosa.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and friend

ATTORNEY FOR THE BOARD

K.A Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for service connection for chronic 
disability resulting from polyarteritis nodosa and chronic 
disability manifested by perirenal hematoma.

The veteran filed his original claim in May 2002.  The RO 
issued a rating decision denying his claims in August 2002 
and he submitted a notice of disagreement in October 2002.  
Following the issuance of the statement of the case (SOC) in 
November 2002, the veteran filed a timely appeal in February 
2003.

The veteran participated in a Travel Board hearing in 
Hartford, Connecticut in October 2003.  A transcript of that 
hearing has been associated with the claims folder.

This claim came before the Board in May 2004, at which time 
it was remanded to the Appeals Management Center (AMC) for a 
VA examination and to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

Following compliance with the May 2004 Board remand, the AMC 
issued the veteran a supplemental statement of the case 
(SSOC) in August 2005.  This claim has since been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The veteran does not currently have a disability 
resulting from perirenal hematoma.

2.  Although currently remission, the veteran has 
polyarteritis nodosa that is due to his service-connected 
hepatitis B.


CONCLUSIONS OF LAW


1.  The grant of service connection is not warranted for 
disability resulting from perirenal hematoma.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303. 3.310 (2005).

2.  The grant of service connection is warranted for 
disability resulting from polyarteritis nodosa. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303. 3.310 (2005).


ANALYSIS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The RO issued the veteran a duty to assist letter in July 
2002.  This letter did not comply with the notice 
requirements under the VCAA.  In the Board remand dated May 
2004, the Board order the AMC to issue a letter to the 
veteran informing him of all of the notice requirements 
listed under the VCAA.  As such, the veteran has been given 
adequate notice of his rights.

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2004 letter from the AMC 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The May 2004 
letter informed the veteran that VA was responsible for 
obtaining relevant records held by any Federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment) 
or from the Social Security Administration (SSA).  The letter 
also informed the veteran that VA would make reasonable 
efforts to obtain medical records from State or local 
governments, private doctors and hospitals or current or 
former employers.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The May 2004 letter requested the veteran provide 
evidence that he has a current disability for each of the 
conditions claimed, evidence that he suffered from the same 
disability in service and that the two are connected.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The August 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which included such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but also the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.


II.  The Law and Regulations.

Standard of Review.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005) [reasonable doubt 
resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).


III.  Reasons and Bases.

Perirenal Hematoma.

The veteran contends that he incurred hepatitis in service as 
a result of blood transfusions he was given while being 
treated for burns; he further contends that his hepatitis in 
turn caused perirenal hematoma and polyarteritis nodosa.  As 
to the first part of the veteran's contentions there is no 
controversy.  His service medical records show that he 
incurred burns to his right upper extremity and face while on 
active duty, and he has been granted service connection for 
residuals of those burns.  He has also been granted service 
connection for residuals of hepatitis B based on records 
showing his hepatitis is the result of a transfusion he 
received while being treated for the burns.

As to whether the grant of service connection is warranted 
for the veteran's perirenal hematoma, there is a considerable 
body of evidence supporting the veteran's claim.  The veteran 
has provided convincing statements to the effect that he was 
treated for a spontaneous perirenal hematoma and that 
physicians have related the hematoma to his service-connected 
hepatitis. 

Several medical documents support the veteran's statements 
regarding the perirenal hematoma.  Reports from the Stamford 
Hospital show that the veteran was treated in December 1998 
with a diagnosis of preirenal hematoma.  In addition, 
physicians who treated the veteran in December 1998 have 
submitted statements establishing the relationship between 
the veteran's service-connected hepatitis and the hematoma.  
Dr. J.W. submitted a statement dated in Janauary 2002, Dr. 
P.M. submitted a statement dated in April 2002, and Dr. E.B. 
submitted a letter dated in October 2003.  Because all of 
these physicians participated in the veteran's treatment in 
December 1998, all have direct knowledge of the veteran's 
perirenal hematoma.  Therefore, considerable weight must be 
given to the conclusions of these physicians, all of whom 
report that the diagnosis of perirenal hematoma was 
warranted.  Furthermore, Dr. E.B. presents a clear, cogent 
statement as to the etiology of the hematoma; according to 
Dr. E.B., the veteran had a spontaneous perinephric hematoma, 
and it was established that the hematoma was a result of 
polyarteritis nedosa, which in turn was caused by the 
veteran's service-connected hepatitis B.

Based on evidence provided by the veteran's physicians, there 
is a very clear preponderance of evidence supporting a 
finding that the veteran incurred a perirenal hematoma as a 
result of his service-connected hepatitis.  However, a basic 
requirement for the grant of service connection is a current 
disability. And the preponderance of the evidence in this 
case shows that the veteran's spontaneous perirenal hematoma 
resolved with treatment and did not result in a lasting 
disability.
The veteran's private medical reports do not confirm the 
presence of a current disability resulting from the perirenal 
hematoma.  The report from Stamford Hospital indicates that 
the hematoma was treated successfully, and the statements 
from Dr. J.W., Dr. P.M., and Dr. E.B. refer to the heamtoma 
as a past event.  Dr. P.M., in his statement of April 2002, 
is explicit in acknowledging that the hematoma resolved:  
according to Dr. P.M., as of April 2002, the veteran had not 
had "any recurrence of spontaneous bleeding."

Although the private reports indicate that the hematoma 
resolved, these reports do not directly address the question 
of whether there might be some residual disability.  Because 
the resolution of this question is a medical issue, VA has 
had the veteran examined twice for the purpose of obtaining 
the competent medical evidence necessary to decide the claim.  
The reports of these examinations, which are dated in July 
2002 and June 2004, present convincing medical evidence 
supporting a finding that the veteran's perirenal hematoma 
resolved without resulting in a lasting disability.

The report of the July 2002 examination demonstrates that the 
examining physician noted the veteran's history, including 
his hospitalization in 1998.  In addition, the report 
includes a discussion of the veteran's diagnosis of 
parenchymal aneurysms, with a notation that this finding is 
suggestive of unilateral polyarteritis nodosa.   However, the 
list of diagnoses in the June 2002 report does not include 
perirenal hematoma.  Thus, based on the report of the July 
2002 examination, it appears that the perirenal hematoma, 
which had occurred in December 1998, had resolved.

The report of the June 2004 is very detailed, including 
extended discussion of the veteran's medical history, with 
specific references to the records of treatment at Stamford 
Hospital in 1998. Following this analysis, the examining 
physician concluded that the perirenal hematoma was a past 
event dating from 1998.  The physician diagnosed no currently 
disabling residuals of the hematoma.

Based on the complete record, there is a clear preponderance 
of evidence in favor of a finding that the veteran does not 
currently have a disability resulting from the hematoma for 
which he was treated in 1998.  The private reports refer to 
the hematoma only as a historical event, and the VA 
examination reports of 2002 and 2004, both of which include a 
review of the medical history, do not include diagnoses of 
any disabling residuals of the perirenal hematoma.

Applying the law to these findings, the grant of service 
connection is not warranted.  As noted above, the basic 
requirements for the grant of service connection are a 
current disability, a disease or injury in service, and 
medical evidence of a connection between the current 
disability and the disease or injury in service.  Because the 
clear preponderance of the evidence supports a finding that 
there is no current disability, the claim must be denied.


Polyarteritis Nodosa 

The record also includes a substantial body of medical 
evidence supporting the veteran's contentions regarding the 
etiology of his polyarteritis nodosa (PAN).  The treatment 
records from Stamford Hospital and the statements from the 
veteran's treating physicians are in agreement as to the 
significance of the medical findings: in December 1998, the 
veteran was treated for abdominal pain, and his treating 
physicians found that he had a spontaneous perirenal 
hematoma, which they attributed to PAN, which, in turn, they 
attributed to his hepatitis. Accordingly, the preponderance 
of the evidence supports a finding that the PAN was due to 
the veteran's service-connected hepatitis B.

However, the evidence is conflicting as to whether the PAN 
has resulted in a current disability.  In support of a 
finding of current disability are the statement from Dr. J.W. 
of January 2002 and the report of the VA examination of July 
2002.  According to Dr. J. W., the veteran's PAN "has most 
likely been present since the World War II injury and led to 
subtle, but now recognizable, symptoms."  Dr. J.W. also 
notes that the veteran "may continue to suffer periodically 
from complications related to this disease."  The report of 
the VA examination of July 2002 is consistent with Dr. J.W.'s 
opinion, in that the VA report includes a diagnosis of PAN, 
with a notation to the effect that the PAN was diagnosed in 
1998 and is "currently in remission."  Thus, the clear 
implication from these reports is that the PAN may have 
intermittent symptoms, even periods of remission, but the PAN 
is nonetheless a chronic condition that remains a presence in 
the veteran's body.

Some of the medical evidence weighs against the veteran's 
claim.  Dr. P.M. states that the veteran had not had any 
symptoms of PAN for four years as of April 2002.  The report 
of the VA examination includes a statement to the effect that 
the findings present in June 2004 did not support a diagnosis 
of PAN.  However, neither the statement from Dr. P.M. nor the 
report of the June 2004 completely negates the conclusions of 
Dr. J.W. or the examination report of July 2002; the absence 
of symptoms in 2002 and in 2004 may simply indicate 
remissions or intervals in the veteran's periodic symptoms. 
Accordingly, the evidence is at least in equipoise as to 
whether the veteran has a current disability resulting from 
his PAN.  With the evidence in equipoise, the law requires 
that it be found as a fact that the veteran has a current 
disability.  Because the evidence supports findings that the 
veteran has a current disability resulting from PAN, and that 
the PAN is due to his service-connected hepatitis B, the 
grant of service connection is warranted. 
 

ORDER

Entitlement to service connection for chronic disability 
manifested by perirenal hematoma is denied.

Entitlement to service connection for chronic disability 
resulting from polyarteritis nodosa is granted.



____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


